DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 2, 4-11, and 13-20 are presented for examination. Claims 3 and 12 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Nicholas Breska (Reg. No. 78,422) on 03/01/2021.
The application has been amended as follows:
Please amend the claims 1, 4, 10, 13, 19, and 20 as follows:
Listing of Claims:

(CURRENTLY AMENDED) A computer-implemented method, comprising:
performing a first read of one or more pages in a first page region of a first block of storage space in memory; 
determining whether a highest raw bit error rate (RBER) experienced during the first read is in a first predetermined range; 
 RBER experienced during the first read is not in the first predetermined range, performing a first calibration procedure on the one or more pages in the first page region of the first block; 
performing a second read of the one or more pages in the first page region of the first block that were calibrated using the first calibration procedure;
determining whether a highest RBER experienced during the second read is in a second predetermined range; 
in response to determining that the highest RBER experienced during the second read is not in the second predetermined range, performing a second calibration procedure on the one or more pages in the first page region of the first block; 
performing a third read of the one or more pages in the first page region of the first block that were calibrated using the second calibration procedure;
determining whether a highest RBER experienced during the third read is in a third predetermined range; 
in response to determining that the highest RBER experienced during the third read is not in the second predetermined range, incrementing a reliability counter which corresponds to the first page region of the first block;
determining whether the reliability counter which corresponds to the first page region of the first block is in a first predetermined reliability range; and
in response to determining that the reliability counter which corresponds to the first page region of the first block is not in a first predetermined reliability range, marking the first page region of the first block as unreliable. 

(ORIGINAL) The computer-implemented method of claim 1, wherein the operations are repeated in an iterative fashion for each page region in each block of storage space in the memory. 

(CANCELED) 

(CURRENTLY AMENDED) The computer-implemented method of claim [[3]]1, comprising: 

in response to determining that the amount of the first block that has been marked as unreliable is not in the second predetermined reliability range, marking the first block as unreliable. 

(ORIGINAL) The computer-implemented method of claim 4, comprising: 
converting the unreliable first block to single level cell mode. 

(ORIGINAL) The computer-implemented method of claim 4, comprising:
retiring the unreliable first block. 

(ORIGINAL) The computer-implemented method of claim 1, wherein performing the first calibration procedure consumes a smaller amount of time than an amount of time consumed performing the second calibration procedure. 

(ORIGINAL) The computer-implemented method of claim 1, comprising:
performing an inspection procedure for each block of storage space in the memory in an iterative fashion, wherein the inspection procedure includes:
identifying a frequency of program/erase (P/E) cycle intervals performed; 
determining whether the frequency of P/E cycles is in a predetermined range of P/E cycle frequencies; and 
in response to determining that the frequency of P/E cycles is in the predetermined range of P/E cycle frequencies, decrementing a reliability counter corresponding to each respective page region of the given block. 

(ORIGINAL) The computer-implemented method of claim 1, wherein the memory includes three-dimensional triple-level-cell NAND Flash and/or three-dimensional quad-level-cell NAND Flash. 

(CURRENTLY AMENDED) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to:
perform, by the processor, a first read of one or more pages in a first page region of a first block of storage space in memory; 
determine, by the processor, whether a highest raw bit error rate (RBER) experienced during the first read is in a first predetermined range; 
in response to determining that the highest RBER experienced during the first read is not in the first predetermined range, perform, by the processor, a first calibration procedure on the one or more pages in the first page region of the first block; 
perform, by the processor, a second read of the one or more pages in the first page region of the first block that were calibrated using the first calibration procedure;
determine, by the processor, whether a highest RBER experienced during the second read is in a second predetermined range; 
in response to determining that the highest RBER experienced during the second read is not in the second predetermined range, perform, by the processor, a second calibration procedure on the one or more pages in the first page region of the first block; 
perform, by the processor, a third read of the one or more pages in the first page region of the first block that were calibrated using the second calibration procedure;
determine, by the processor, whether a highest RBER experienced during the third read is in a third predetermined range; 
in response to determining that the highest RBER experienced during the third read is not in the third predetermined range, increment, by the processor, a reliability counter which corresponds to the first page region of the first block; 
determine, by the processor, whether the reliability counter which corresponds to the first page region of the first block is in a first predetermined reliability range; and
in response to determining that the reliability counter which corresponds to the first page region of the first block is not in a first predetermined reliability range, mark, by the processor, the first page region of the first block as unreliable. 

(ORIGINAL) The computer program product of claim 10, wherein the operations are repeated in an iterative fashion for each page region in each block of storage space in the memory. 

(CANCELED) 

(CURRENTLY AMENDED) The computer program product of claim 10, the program instructions readable and/or executable by the processor to cause the processor to: 
determine, by the processor, whether an amount of the first block that has been marked as unreliable is in a second predetermined reliability range; and 
in response to determining that the amount of the first block that has been marked as unreliable is not in the second predetermined reliability range, mark, by the processor, the first block as unreliable. 

(ORIGINAL) The computer program product of claim 13, the program instructions readable and/or executable by the processor to cause the processor to: 
convert, by the processor, the unreliable first block to single level cell mode. 

(ORIGINAL) The computer program product of claim 13, the program instructions readable and/or executable by the processor to cause the processor to:
retire, by the processor, the unreliable first block. 

(ORIGINAL) The computer program product of claim 10, wherein performing the first calibration procedure consumes a smaller amount of time than an amount of time consumed performing the second calibration procedure. 

(ORIGINAL) The computer program product of claim 10, the program instructions readable and/or executable by the processor to cause the processor to:
perform, by the processor, an inspection procedure for each block of storage space in the memory in an iterative fashion, wherein the inspection procedure includes:
identifying a frequency of program/erase (P/E) cycle intervals performed; 

in response to determining that the frequency of P/E cycles is in the predetermined range of P/E cycle frequencies, decrementing a reliability counter corresponding to each respective page region of the given block. 

(PREVIOUSLY PRESENTED) The computer program product of claim 10, the program instructions readable and/or executable by the processor to cause the processor to:
determine, by the processor, whether performing the second calibration procedure is possible, 
wherein the second calibration procedure is performed on the one or more pages in the first page region of the first block in response to determining that the highest RBER experienced during the second read is not in the second predetermined range, and in response to determining that performing the second calibration procedure is possible, 
wherein the memory includes three-dimensional triple-level cell NAND Flash and/or three-dimensional quad-level-cell NAND Flash.

(CURRENTLY AMENDED) A system, comprising:
a processor; and 
logic integrated with and/or executable by the processor, the logic being configured to: 
perform, by the processor, a first read of one or more pages in a first page region of a first block of storage space in memory; 
determine, by the processor, whether a highest raw bit error rate (RBER) experienced during the first read is in a first predetermined range; 
in response to determining that the highest RBER experienced during the first read is not in the first predetermined range, perform, by the processor, a first calibration procedure on the one or more pages in the first page region of the first block; 
perform, by the processor, a second read of the one or more pages in the first page region of the first block that were calibrated using the first calibration procedure;
 RBER experienced during the second read is in a second predetermined range; 
in response to determining that the highest RBER experienced during the second read is not in the second predetermined range, perform, by the processor, a second calibration procedure on the one or more pages in the first page region of the first block; 
perform, by the processor, a third read of the one or more pages in the first page region of the first block that were calibrated using the second calibration procedure;
determine, by the processor, whether a highest RBER experienced during the third read is in a third predetermined range; 
in response to determining that the highest RBER experienced during the third read is not in the third predetermined range, increment, by the processor, a reliability counter which corresponds to the first page region of the first block; 
determine, by the processor, whether the reliability counter which corresponds to the first page region of the first block is in a first predetermined reliability range; and
in response to determining that the reliability counter which corresponds to the first page region of the first block is not in a first predetermined reliability range, mark, by the processor, the first page region of the first block as unreliable. 

(CURRENTLY AMENDED) The system of claim 19, the logic being configured to: 


determine, by the processor, whether an amount of the first block that has been marked as unreliable is in a second predetermined reliability range; 
in response to determining that the amount of the first block that has been marked as unreliable is not in the second predetermined reliability range, mark, by the processor, the first block as unreliable; and 
retire, by the processor, the unreliable first block. 
Allowable Subject Matter
5.	Claims 1, 2, 4-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " performing a third read of the one or more pages in the first page region of the first block that were calibrated using the second calibration procedure; determining whether a highest RBER experienced during the third read is in a third predetermined range; in response to determining that the highest RBER experienced during the third read is not in the second predetermined range, incrementing a reliability counter which corresponds to the first page region of the first block; determining whether the reliability counter which corresponds to the first page region of the first block is in a first predetermined reliability range; and in response to determining that the reliability counter which corresponds to the first page region of the first block is not in a first predetermined reliability range, marking the first page region of the first block as unreliable." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 10 and 19:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2, 4-9, 11, 13-18, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112